 1   AARON D. FORD
      Attorney General
 2   PETER E. DUNKLEY, Bar No. 11110
      Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, NV 89701-4717
 5   Tel: (775) 684-1259
     E-mail: pdunkley@ag.nv.gov
 6
     Attorneys for Defendants
 7   Stephen Powers and Harold Wickham

 8                                   UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10   KEITH A. WARREN,
                                                                Case No. 3:17-cv-00228-MMD-WGC
11                          Plaintiff,
                                                          MOTION FOR EXTENSION OF TIME TO
12   vs.                                                 RESPOND TO REQUEST FOR ADMISSIONS

13   NEVADA DEPARTMENT OF
     CORRECTIONS, et al.,
14
                            Defendants.
15

16          Defendants, Stephen Powers and Harold Wickham, by and through counsel, Aaron D. Ford,

17   Nevada Attorney General, and Peter E. Dunkley, hereby submit this Motion for Extension of Time to

18   Serve Discovery Responses to Plaintiff’s Request for Admissions, set one, (First Request). This

19   Motion is based on Federal Rule of Civil Procedure 6(b)(1)(A), the following Memorandum of Points

20   and Authorities, and all papers and pleadings on file in this action.

21                              MEMORANDUM OF POINTS AND AUTHORITIES

22   I.     ARGUMENT

23          Defendants respectfully requests a twenty-one (21) day extension of time out from the current

24   deadline of September 30, 2019, to serve responses to Plaintiff’s Request for Admissions. Federal Rule

25   of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

26          When an act may or must be done within a specified time, the court may, for
            good cause, extend the time: (A) with or without motion or notice if the court
27          acts, or if a request is made, before the original time or its extension expires; or
            (B) on motion made after the time has expired if the party failed to act because of
28          excusable neglect.


                                                          1
 1          In this case, there is a motion for leave to amend the operative complaint which is currently

 2   pending before the Court. (See ECF Nos. 32, 33, 34.)          Accordingly, a short delay in discovery

 3   responses will not prejudice the Plaintiff from prosecuting his claims, which may be dependent on the

 4   Court’s Order on the proposed amended complaint.

 5          Defendants’ request is timely and its nature will not hinder or prejudice Plaintiff’s case, but will

 6   allow for accurate responses to Plaintiff’s discovery requests. Counsel for Defendant has been working

 7   with Mr. Wickam’s office in order to obtain responses from Mr. Wickham. Our efforts are ongoing and

 8   we expect to have responses within the next 21 days, which will allow Defendant adequate time to

 9   respond to the discovery and serve the responses.

10          The requested twenty-one (21) day extension of time should permit Defendant time to

11   adequately research and respond to Plaintiff’s discovery requests. Defendant asserts that the requisite

12   good cause is present in light of the pending motion to amend, which would warrant the requested

13   extension of time.

14          For these reasons, Defendant respectfully requests a twenty-one (21) day extension of time from

15   the current deadline to serve responses to the request for admissions in this case, with a new deadline up

16   to and including Monday, October 21, 2019.

17          DATED this 30th day of September, 2019.

18                                                AARON D. FORD
                                                  Attorney General
19

20                                                By:       /s/ Peter E. Dunkley
                                                          PETER E. DUNKLEY, Bar No. 11110
21                                                        Deputy Attorney General
22                                                        Attorneys for Defendants

23            IT IS SO ORDERED
24
              DATED: October 1, 2019
25
              _________________________________
26
              UNITED STATES MAGISTRATE JUDGE
27

28


                                                         2
 1                                     CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the Office of the Attorney General, State of Nevada and that

 3   on this 30th day of September, 2019, I caused a copy of the foregoing, MOTION FOR EXTENSION

 4   OF TIME TO RESPOND TO REQUEST FOR ADMISSIONS , to be served, by U.S. District Court

 5   CM/ECF Electronic Filing on the following:

 6

 7   Keith Warren, #23562
     c/o LCC Law Librarian
 8   Lovelock Correctional Center
     1200 Prison Road
 9   Lovelock, NV 89419
     lcclawlibrary@doc.nv.gov
10

11

12                                                      _/s/ Caitie Collins_____________
                                                        An employee of the
13                                                      Office of the Attorney General

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       3
